      Case 1:19-cv-01470-LJV-MJR Document 23 Filed 08/04/20 Page 1 of 2




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


 BRIDGETTE A TOJEK,

               Plaintiff,

       v.                                                 19-CV-1470-LJV-MJR
                                                          DECISION & ORDER
 DIANE HARRIS,

               Defendant.



       On October 16, 2019, the pro se plaintiff, Bridgette A Tojek, filed this action in

state court alleging, among other things, libel, defamation, and malicious abuse of

process. Docket Item 1-5. On October 31, 2019, the defendant, Diane Harris, removed

the action to this Court. Docket Item 1.

       On December 14, 2019, this Court referred this case to United States Magistrate

Judge Michael J. Roemer for all proceedings under 28 U.S.C. § 636(b)(1)(A) and (B).

Docket Item 13. On December 18, 2019, Tojek moved for default judgment. Docket

Item 16. Harris did not respond to Tojek’s motion.

       On June 26, 2020, Judge Roemer issued a Report and Recommendation

("R&R") finding that the Tojek’s motion should be denied. Docket Item 21. The parties

did not object to the R&R, and the time to do so now has expired. See 28 U.S.C.

§ 636(b)(1); Fed. R. Civ. P. 72(b)(2).

       A district court may accept, reject, or modify the findings or recommendations of

a magistrate judge. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(3). The court must

review de novo those portions of a magistrate judge’s recommendation to which a party
      Case 1:19-cv-01470-LJV-MJR Document 23 Filed 08/04/20 Page 2 of 2




objects. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(3). But neither 28 U.S.C. § 636

nor Federal Rule of Civil Procedure 72 requires a district court to review the

recommendation of a magistrate judge to which no objections are raised. See Thomas

v. Arn, 474 U.S. 140, 149-50 (1985).

         Although not required to do so in light of the above, this Court nevertheless has

reviewed Judge Roemer's R&R as well as Tojek’s submission to him. Based on that

review and the absence of any objections, the Court accepts and adopts

Judge Roemer's recommendation to deny Tojek’s motion for default judgment.

         For the reasons stated above and in the R&R, Tojek’s motion for default

judgment, Docket Item 16, is DENIED. The case is referred back to Judge Roemer for

further proceedings consistent with the referral order of December 14, 2019, Docket

Item 13.

         SO ORDERED.

Dated:         August 4, 2020
               Buffalo, New York



                                                /s/ Lawrence J. Vilardo
                                               LAWRENCE J. VILARDO
                                               UNITED STATES DISTRICT JUDGE




                                              2
